Case 1:18-cv-22465-FAM Document 23 Entered on FLSD Docket 11/27/2018 Page 1 of 5




                                 UNITED STATES DISTRICT COURT

                                SOUTHERN DISTRICT OF FLORIDA




                                                        CW IL CASE NO.18-cv-22465-FAM

    UNITED STATES OF AM ERICA

          Plaintil,

   VS.
                                                                 '


   C LA IU G .M A R TG EZ
                                                                     FILED by .
                                                                              -- .- -D .C.95
                                                                                           '

          Defendant,                                                       tCi; !Sh            .C'i                1'
                                                                        tp'h
                                                                           t
                                                                           'i
                                                                            .t
                                                                             ,
                                                                             :..$.
                                                                                 ''
                                                                                  j
                                                                                  hj
                                                                                  I
                                                                                  , ë
                                                                                    ./
                                                                                     ,'
                                                                                      .'.'
                                                                                         ' :-
                                                                                            '
                                                                                            ..,.
                                                                                               ,.
                                                                                                3,(.
                                                                                                   ;
                                                                                                   '
                                                                                                   j.
                                                                                                   .k              !'
                                                                                                                    ,.
                                                                                                                    è
                                                                                                                    7
                                                                                                                    .
                                                                        /:-- i
                                                                             F'
                                                                              IEI
                                                                                %bv
                                                                                  '!Y.î'
                                                                                       h$
                                                                                        li
                                                                                         h'?
                                                                                           ï1
                                                                                                                    j
                                                                                                                    '
                                                                                                 .-/
                                                                                                   '
                                                                                                   -
                                                                                                   F'f
                                                                                                    .-
                                                                                                     'i
                                                                                                      'l'?
                                                                                                         l'
                                                                                                          y,'
                                                                                                            i1
                                                                                                             q'
                                                                                                              -
                                                                                                              23:
                                                                                                                #-
                                                                                                                 '
                                                                                                                 7
                                                                                                                 s'.i
                                                                                                                    r
                                                                                                                    'r
                                                                                                                     '
                                                                                                                     : '
                                                                        s.G
                                                                          ...
                                                                            1lr - k-z!jf
                                                                                   -
                                                                                   x          -h   D l6'  g   G  'g
                                                                             t(
                                                                              -!7.lrFxu .ND. t..
                                                                              )  7) csfg
                                                                                 u . ..
                                                                                          -'     b$ ..Djcjj.
                                                                                           .t!.-Ik
                                                                                                 p           pxj'!.j
                                                                                                                     ,
                                                                          ....
                                                                             ,.




                             RESPONSE TO ORDER TO SHOW CAUSE



          Defendant,ClaraG.M artinez,hereby respectfully respondstotheCourt'sORDER TO SHOW
   CAUSE signedNovember13,2018.(E.C.F.22)ThroughnofaultoftheDefendanttheCourtsOrderTo
   Show Causeplaced onthe United StatesM ailonoraboutNovem ber16,2018wasreceived by the
   DefendantafterDefendant'stimeforResponseto theOrderTo Show Causehad expired onTuesday
   November20,2108duetotheThanksgivingHolidays.(See,CopyofAttachedExhibitA)
           The Defendantreceived theOrderto Show Cause on oraboutFriday November23,2018,alegal
   holiday and Defendanthaspromptly complied with theCourt'sOrderupon receiptand haspromptly filed
   a Response onthenextavailable courtdate ofNovember26,2018.
           Thereason thattheDefendantfailed to attendtheNovem ber6,2018,STATUS CONFEREN CE
   setby theCourtwasbecausetheDefendantneverreceived Notice ofthe StatusConferencein them ail
   and wasunawareotthe StatusHearing setforNovember6,20l8.

          TheDefendanthaspromptly complied with a1ltheCourtsOrderup untilnow and hasvigorously
   defended thiscase againstthePlaintifffrom thebeginning and hasevery intention ofcontinuingto defend
   thecaseand comply with each and every orderofthe Court.
          TheDefendant'sfailureto attend theStatusConferenceand to prom ptly respondto the Court's
   Orderto Show Cause wasbeyond the controloftheDefendant.
Case 1:18-cv-22465-FAM Document 23 Entered on FLSD Docket 11/27/2018 Page 2 of 5




           TheRespondenthaspromptly responded and com plied withtheCourt'sOrderto Show Cause
    upon properreceiptoftheNoticeto Show Causeon November26,2018.
           A defaultmay notbe entered againstthe DefendantbecauseDefendant'sfailure wasoutside of
    hercontroland constitutesexcusableneglect.The Defendanthasameritoriousdefensethatm ightaffect
    theoutcomethecase,grantingtheM otion wouldnotresultinprejudicetotheopposingparty,andgood
    causeexisted forfailingtoattendthestatusconference.
            W HEREFORE,the Defendant,respectfully requeststheCourt,to find good causeforDefendant's
    failureto attend theStatusConferenceand deny the defaultorforany otherreliefthattheCourtdeem s
    necessary.




    D ated:N ovem ber26,20l8




                                                          Respectfull),submitte



                                                          BY :
                                                          Clara      artinez
                                                          14l0 SW 1197-14 CO LJR
                                                          M iam i.Florida 33l84
                                                          Phone:(786)873-8122
                                                          Enlail-stGeorgiez3t
                                                                            -mgnlail-com




                                     CERTIFICATE OF SERVICE



           IHEREBY CERTIFY thatatrueand correctcopy oftheforegoing hasbeen furnished via U.S.
    mailand emailto Steven M .Davis I21AlhambraPlaza 10thFloorCoralGables,Florida33134.
lCase   1:18-cv-22465-FAM Document 23 Entered on FLSD Docket 11/27/2018 Page 3 of 5




                                       ''EXHiBIT A'
                                                  '
  Case 1:18-cv-22465-FAM Document 23 Entered on FLSD Docket 11/27/2018 Page 4 of 5




                                                    '

UNITED STATO DIA RICTCDURT                              <
                                                        *r1.
                                                           c.
                                                            I
                                                            t,'1
                                                            J
                                                            ?  .w.t'
                                                                   k
                                                                   #'.
                                                                  .. 4.çyy
                                                                         w
                                                                         '.
                                                                          .z;i.j.'kp'
                                                                           .
                                                                          ..
 sotrrH- plm letoeetoploA                               .>*y*'is. .>..-zjxu.
  m      *PM   tu> 'R> @N*
       R Y      MM IAY UE                               ' ..k
                                                        ,    . ..
                                                                4
                                                                xs. o .
      Ml- y#LoAlDAa3t2+ T71e                             -1
                                                          ht
                                                           't
                                                            'i!, .
                                                                 i




                                  311*
                                     G4--2**
                                           03 to
                                               e'                          Il1ll1I1I1jl,11'11lIII1l$11j,I.'1I1I)j1I)I1y111'111.1l1.ll1l,t
Case 1:18-cv-22465-FAM Document 23 Entered on FLSD Docket 11/27/2018 Page 5 of 5
   Case;l:18-cv-22465-FAM         Document#.
                                           .22 Entered on FLSD Dock:t:11/13/2018                                                   Page 1 of1



                             UNITED STATES DISTRICT COURT FOR THE
                                   SOUTH ERN DISTRJCT OF FLORJDA
                                           M iamiDivision
                                  Cas:Number:1*-22465-ClW M ORENO

        UNITED STATESOF AM ERICA,
                     Plaintiff,
        VS.

        CLARA G.MARTm EZ.
                     Defendant-
                                                                                                   /

                                        41
                                         :
                                         (
                                         2111
                                            8
                                            1:-
                                              j
                                              1
                                              E21
                                                .:
                                                 l
                                                 E
                                                 i2
                                                  )    11t
                                                  R T 14
                                                       :
                                                       ( !
                                                         iill 1:2
                                                            ilr 1
                                                                .'
                                                                 l
                                                                 ipl
                                                                   i
                                                                   /
                                                                   ?-1:
                                                                      2'
                                                                       dl
                                                                        !
                                                                        .
                                                                        ik
                                                                         .
                                                                         i
                                                                         1:
                                                                          L
                                                                          jI1
                                                                            !ild
                                                                               I
                                                                               E
                                                                               i:
                                        ....................................... ............   .       .........................




              THIS CAUSE came befort the Courtupon the Status Htaring held in Open Courton

        November6,201: at2:30PM .
               THE COURT notesthatDeftndanthasfailedto comply with thisCourt'sOrder(D.E.

        2:)by failing toattendtheStatusHearing.Aecordingly,itis
               ADJUDGED thatDtfendantishermby ordered to show tause as to why she failed to
        attendtheStatusHearing by Tup,dgv Nn#qmber20.2:18 pt1;:RQ PM . ltisfurther
               ADA JDGED thatifDefendantfailsto respond to thisOrderby TRqsdav Nqvtmler20.

        2818 atlzl0: PM ,adefaultwillbrSntered againsthet.
               DONE AND ORDERED in Open Courtand Signed in ChambersatM iami,Floridw this
          fFrofNovcmber2018         .




                                                                                     FED E    A.M OREN O
                                                                                     1.
                                                                                      1N1 D STATESDISTRICT JUDGE
         Cbpitsfumishedto:
         CounselofRecord
         Cl/rn0,M artinez,Pro Se
         1410 SW 119th Ct.
         M ixm i,FL 33184
